Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, figures 6 and 7, claims 17-23 and 25, in the email replied on 8/12/21 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Pages 8 and 9, Applicant argued that:
“FIG. 1 illustrates a detailed view of an HTS tape that may be used to construct the coils shown in FIGS. 6 and 7. Specifically, these tapes may be arranged into HTS cables. An HTS cable may comprise one or more HTS tape, which are connected along their length and/or stacked in layers or other arrangements. HTS cables may, in turn, be used to construct coils. FIG. 4 illustrates a cross-sectional view of a wound coil called a "pancake coil," where HTS cables are wrapped to form a flat coil in a similar manner to a spool a ribbon. FIG. 5. illustrates a cross-sectional view of a wound coil called a "double pancake coil," which includes two pancake coils that are wound in opposite and with the inner terminals connected together. …… Finally, FIG. 11 shows a similar coil as FIG. 7, but with a sound HTS coil 1101 and three HTS shunts 1102, 1103, 1104”.

These arguments are not persuasive, because the claimed limitations are substantially different. Different inventive limitations require different search at different areas (different classes and subclasses...etc...).  More important, the examiner's examination time is very limited.  Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 

Ex parte Quayle
This application is in condition for allowance except for the following formal matters as shown below:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Page 8, line 15, the element number “703” is not described in Figures 6 and 7.	
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Claim Objections
Claim 17 is objected to because of the following informalities: The term "can be" in claim 17 is a relative term which renders the claim indefinite.  The term "can be" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.
Allowable Subject Matter
Claims 17-23 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the high temperature superconducting, HTS, coil comprising: an HTS coil cable comprising HTS tapes, and arranged to form a spiral having a plurality of turns; one or more HTS shunt cables comprising HTS tapes, each HTS shunt cable being arranged between a respective pair of adjacent turns, along a first arc of the coil, such that current can be shared between the HTS coil cable and at least one side of the HTS shunt cable, and such that HTS tapes of the HTS shunt cables are parallel with HTS tapes of the HTS coil cable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 24, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837